Title: To James Madison from William Pope, 30 July 1812
From: Pope, William
To: Madison, James


Dear Sir
Virginia July 30th. 1812
I wrote to you some time ago, and also to the secretary at War, on the great inactivity their was in this part of Virginia in the recruiting of men; I can assure you, that I have never seen a fife or Drum, in the county of Goochland, or Powhatan beating up for recruits. I consienciously beleive that 25000 men might have been raised 2 months a go in Virginia alone if the officers had gone from county court, to county court, their was the greatest oppertunity last spring afforded the officers they could have wished, all the regiments in Virginia were drawn out to see whether they would Volunteer or submit to a draft; I never saw a band of music or even a fife or drum on those Occasions; what a golden opportunity was afforded ⟨for⟩ the inlistment of men the secretary at war was apprised of this, but no exertions made to inlist; if the people would go to Manchester, Lynchburgh Winchester, and one or two other places they might have gone into the service; but it was the business of the recruiting officers to come among the people from county to county; I wrote, and spoke to a great many officers to adopt that plan, but they observed they had no music, and were obliged to stay at their different placces of rendesvous for the purpose of receiving communications from the Secretary at war, the best patriots in this country lament, the great inactivity observed in the inlistment of men, in Virginia and if the same plans have been persued all Over the united states it has been misarably conducted indeed, we know the arduous duties of your Office Sir and know that they have never been so well ⟨atten⟩ded to since the formation of the Government you are vigilent, and indefatigable to all the duties of your office; I heard a member of congress say that you had not, been off the presidential square intil the 4th. of last July (when you went to the Capitol to hear the oration) for 8 or 9 months back, I would to god that the other departments of Government in all its ramifications would act, thus; I trust, and hope, that their will be more activity in the feild now the armies of the U States are in motion every thing depends now on decisive measures and that orders will be given to attack in the enemy instantly in all his ⟨vinsiable?⟩ points, as soon as one battle is faught the federal band will be as light as possible, an Idea seems to have gone forth that movements are slow in the war department, this opinion ought to be instantly removed. If Genl Hull would fight only one battle you would hear no more discontent to the North. Their is great expectation formed in favour of the Energy of our naval department, but one battle fought on the continent would make the people of the U States almost rise en mass and all opposition then would immediately subside. I am your excellencies most Obed Hun Sert
William Pope
